     Case 4:20-cv-00116-DN Document 18 Filed 04/01/21 PageID.117 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    CANYON CASTENEDA,                                         MEMORANDUM DECISION AND
                                                              ORDER GRANTING MOTION FOR
                               Plaintiff,                     LEAVE TO FILE AMENDED
                                                              COMPLAINT
    v.

    WALMART, INC.; KURT HARBIN; DOE                           Case No. 4:20-cv-00116-DN-PK
    WALMART EMPLOYEES 1-10; DOE
    WALMART MANAGERS 1-10; and DOE                            District Judge David Nuffer
    RETAIL JOBBERS 1-10,                                      Magistrate Jude Paul Kohler

                               Defendants.


           Plaintiff Canyon Casteneda (“Plaintiff”) filed a motion for leave to file an amended

complaint to add three defendants to this lawsuit (the “Motion”). 1 Defendant Walmart, Inc.

(“Walmart”) filed an opposition memorandum. 2 Plaintiff filed a reply memorandum. 3 The parties

filed supplemental memoranda as directed by the Court. 4 For the reasons set forth below, the

Motion is GRANTED.

                                                 BACKGROUND

           Plaintiff filed a complaint in Utah state court for negligence against defendants Walmart

and Kurt Harbin, allegedly the store manager at the time of the accident. 5 Plaintiff alleges she




1
    Plaintiff’s Motion for Leave to File First Amended Complaint (Motion), docket no. 11, filed Jan. 8, 2021.
2
 Opposition to Plaintiff’s Motion for Leave to File First Amended Complaint (Opposition), docket no. 12, filed Jan.
19, 2021.
3
 Plaintiff’s Reply in Support of Motion for Leave to File First Amended Complaint (Reply), docket no. 13, filed
Jan. 26, 2021.
4
 Defendant’s Supplemental Briefing Regarding Plaintiff’s Motion for Leave to Amend, docket no. 16, filed March
12, 2021; Plaintiff’s Supplemental Briefing in Support of Her Motion to Amend Complaint, docket no. 17, filed
March 15, 2021.
5
    Docket no. 2-1, filed Oct. 19, 2020.
      Case 4:20-cv-00116-DN Document 18 Filed 04/01/21 PageID.118 Page 2 of 4




was shopping in the Walmart Supercenter in Cedar City, Utah when an object fell from a shelf

and landed on her. Plaintiff attributes the accident to the negligence of Walmart employees who

were engaging in “horse play” while stocking the shelves. 6

           Plaintiff alleges in her complaint that she is a Washington state citizen, Walmart is a

Delaware and Arkansas citizen, and Harbin is a Utah citizen. 7 Based on diversity of citizenship 8,

Walmart removed the case to federal court. 9

                                                    DISCUSSION

           Plaintiff now seeks leave to add Judith Barlow (“Barlow”), Ian Shipley (“Shipley”), and

Marshall LNU (“Marshall”) as defendants. 10 Each is alleged to be an employee at the Cedar City

Walmart with some involvement in Plaintiff’s accident. 11

           Under Federal Rule of Civil Procedure 15(a)(2), leave to amend a complaint should be

freely given when justice so requires. 12 Leave to amend should be granted unless there is “a

showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory motive,

failure to cure deficiencies by amendments previously allowed, or futility of amendment.” 13

           Walmart has not shown that any of those factors are present here. Walmart’s opposition to

the Motion is based on the argument that a more stringent standard for amendment applies in

cases where the amended complaint seeks to add a non-diverse defendant to a case that has been



6
    Id. at ¶¶ 16-18.
7
    Complaint at ¶¶ 1-4, docket no. 2-1, filed Aug. 28, 2020.
8
    28 U.S.C. § 1332.
9
    Notice of Removal, docket no. 2, filed Oct. 19, 2020.
10
     Motion at 3-4.
11
     Id.
12
     Fed.R.Civ.P. 15(a)(2).
13
   Duncan v. Manager, Dep’t of Safety, City & County of Denver, 397 F.3d 1300, 1315 (10th Cir. 2005) (quotations
and citation omitted).



                                                                                                                   2
      Case 4:20-cv-00116-DN Document 18 Filed 04/01/21 PageID.119 Page 3 of 4




removed from state court. 14 That may be, but Plaintiff does not seek to add a non-diverse

defendant here. Barlow, Shipley, and Marshall are each alleged to be Utah citizens, while

Plaintiff is alleged to be a Washington state citizen. 15 The heightened standard for non-diverse

defendants accordingly does not apply.

           Walmart expresses concern that Plaintiff’s sole objective in adding the new defendants is

to destroy diversity so this case can be remanded back to state court, Plaintiff’s preferred

forum. 16 But Walmart fails to explain how adding three Utah citizens as defendants in this case

will destroy diversity and force a remand back to state court. Given a chance to clarify its

position in the supplemental briefing, Walmart admitted that “the addition of Utah Defendants

does not impact diversity jurisdiction.” 17

           Although it is by no means clear, it appears the parties believe that adding Barlow,

Shipley and Marshall will require remand to state court based on the forum-defendant rule stated

in 28 U.S.C. §1441(b)(2):

                    A civil action otherwise removable solely on the basis of the
                    jurisdiction under section 1332(a) of this title may not be removed
                    if any of the parties in interest properly joined and served as
                    defendants is a citizen of the State in which such action is brought.

That concern is unfounded, as the forum-defendant rule does not apply to forum defendants

added after removal. 18, 19



14
     Opposition at 4.
15
     Complaint at ¶¶ 1-4
16
  Opposition at 7: “The history of this case shows that Plaintiff’s interest in naming current and former Walmart
employees has one purpose only: defeating diversity jurisdiction.”
17
     Defendant’s Supplemental Mem. at 2.
18
     Schubert v. Genzyme Corp., Case No. 2:12-cv-58-DAK, 2012 WL 3292940, at * 2 (D. Utah Aug. 10, 2012).
19
  It should be noted that Plaintiff waived its non-jurisdictional objections to removal by not filing a motion to
remand within the 30 days allowed by 28 U.S.C. § 1447(c). The forum-defendant rule is not jurisdictional, so the



                                                                                                                    3
      Case 4:20-cv-00116-DN Document 18 Filed 04/01/21 PageID.120 Page 4 of 4




           Walmart further contends that there is no valid basis for naming Kurt Harbin as a

defendant because he was not employed at the Cedar City Walmart at the time of the accident,

and submits a supporting affidavit from Harbin. 20 That is an issue of fact that will not be decided

at the pleading stage of the case but may be decided on a motion for summary judgment. It may

be that a Doe defendant would be more appropriate than naming a person with no connection to

the case.

                                                       ORDER

           IT IS HEREBY ORDERED that the Motion 21 is GRANTED. Plaintiff is granted leave to

file her First Amended Complaint in the form attached to the Motion as Exhibit A.

           Signed April 1, 2021
                                                        BY THE COURT:



                                                        David Nuffer
                                                        United States District Judge




30-day time period applies. Herrera v. Las Cruces Public Schools, 695 Fed. Appx. 361, 366 (10th Cir. 2017);
Schubert, 2012 WL 3292940 at * 2.
20
     Defendant’s Supplemental Mem. at 2.
21
     Plaintiff’s Motion for Leave to File First Amended Complaint, docket no. 11, filed Jan. 8, 2021.



                                                                                                              4
